Fourth Court of Appeals
                                    San Antonio, Texas
                                        November 23, 2022

                                       No. 04-22-00480-CV

                   NSC ELECTRONICS INC (Sigmatron International Inc),
                                   Appellant

                                                 v.

                      VAL VERDE COUNTY APPRAISAL DISTRICT,
                                    Appellee

                 From the 63rd Judicial District Court, Val Verde County, Texas
                                Trial Court No. 2021-0248-CIV
                                Roland Andrade, Judge Presiding


                                          ORDER
         After this court granted Appellant’s first motion for extension of time to file the brief, we
set Appellant’s brief due on November 30, 2022. Before the once-extended due date, Appellant
filed a second motion for a thirty-day extension of time to file the brief.
       Appellant’s motion is granted. Appellant’s brief is due on December 30, 2022. See
TEX. R. APP. P. 38.6(d). Further motions for extension of time will be disfavored.




                                                      _________________________________
                                                      Patricia O. Alvarez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 23rd day of November, 2022.



                                                      ___________________________________
                                                      MICHAEL A. CRUZ, Clerk of Court